Curia.

No issue being joined as to two defendants is a fatal objection. Á motion for judgment cannot be made by one of several defendants, without the concurrence of the others ; and it follows, that where all join, and it appears that one or more of the defendants have no right to move, the motion must be refused equally as if made by a part only of the defendants. The reason why one cannot non-suit is, that the plaintiff cannot be nonsuited as to one defendant, and retain his suit as to the other
Motion denied.